Citation Nr: 1611926	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent from June 1, 2008 to September 1, 2009, and 30 percent thereafter for a right knee disability. 

2.. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, and from February 1981 to April 1990. The Veteran had additional service with the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Under the procedural history of this case, in which the Veteran has consistently pursued a higher rating for the service-connected disability since the rating decision granting service connection, the Board finds that this appeal stems from an initial claim for a higher rating.

The Board notes that the Veteran has been in receipt of temporary 100 percent convalescent ratings during two periods during the period under appellate status pursuant to 38 C.F.R. § 4.30.  As this was the maximum benefit allowed during these periods, the Board finds that these 100 percent ratings represented a complete grant of the benefit sound during these periods.  For simplicity sake, the Board still discusses the period beginning June 1, 2008 to the present in discussing the Veteran's entitlement to a higher schedular rating for any period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). Here, the record indicates that the Veteran participated in VA vocational rehabilitation for an unknown period of time. However, the claims file does not contain the Veteran's complete vocational rehabilitation records, nor does it reflect that a request for such records has been made. As these records may be relevant to the Veteran's claims in appellate status, they must now be obtained. See Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting VA's duty to assist requires effort to secure records that are potentially relevant); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A  when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  The Board finds that these records are relevant to all issues in appellate status.

In addition, updated treatment records should be obtained.  The claims file contains VA treatment records from the VA Medical Center in Bay Pines, Florida dated through January 2014.  Upon remand, the AOJ should obtain any updated records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA vocational rehabilitation records or determinations for the Veteran.

2. Obtain updated records from the Bay Pines VAMC dated from January 2014 onward.

3. After conducting any other development warranted, readjudicate the Veteran's claims based on all the evidence of record, to include the August 2015 Vocational Assessment submitted by the attorney-representative.  If a benefit sought is not granted, issue a supplemental SOC and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




